Citation Nr: 1612646	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  06-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and F.D., observer


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to July 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The issue of entitlement to service connection for PTSD was remanded by the Board in November 2010 and September 2012.

The Veteran testified at a travel board hearing in April 2010 before the undersigned.  A copy of the transcript is of record.

While the scope of a mental health disability claim usually can be expanded to include any mental disability that may reasonably be encompassed by the claimant's description of the claim and other evidence of record, as provided for by Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran is already service-connected at a 100 percent disability rating for a schizoaffective disorder and he has not been diagnosed with any other condition not listed above.  Therefore, the Board limits the Veteran's current claim to PTSD.


FINDING OF FACT

The preponderance of the evidence of record, to include competent medical evidence and lay evidence, does not show that the Veteran has PTSD that began during active service or is related to an incident of service.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in February 2005 satisfied the duty to notify provisions with regard to the Veteran's claim.  The Veteran has alleged no prejudice stemming from notification provisions.

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability has been obtained. 

VA examinations adequate for adjudication purposes were provided to the Veteran in January 2011 and July 2015 in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An addendum opinion was provided in August 2015.  The examinations and addendum opinion are adequate because they were based upon consideration of the Veteran's pertinent medical history, a thorough examination, his lay assertions and complaints, and a complete review of the claims file.  The examiners also provided rationales for their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran testified at a hearing in April 2010.  The hearing focused on the elements necessary to substantiate a service connection claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements of service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The Board remanded the Veteran's claim for service connection for PTSD in November 2010, in order to afford the Veteran a VA examination regarding his current mental health condition.  He received a VA examination in January 2011.  The case was remanded a second time in September 2012 to obtain the Veteran's most recent medical treatment records and obtain a new examination and addendum opinion in light of new evidence supporting the Veteran's claim.  The Veteran received a new examination in July 2015, and an addendum opinion in August 2015.  His medical records from as recently as 2013 are associated with the Veteran's claims file.

The Board is satisfied that there was substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Entitlement to Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

The Veteran's disability picture does not demonstrate that he has PTSD under the standards set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV).

The Board concedes that the Veteran has an acquired psychiatric condition that is related to service; indeed, the Veteran is currently service connected at 100 percent for a psychotic disorder associated with a traumatic brain injury.  However, the evidence shows that the Veteran's disability picture does not meet the requirements of a diagnosis of PTSD.

Throughout the Veteran's VA medical treatment records, he was consistently diagnosed with schizoaffective disorder, PTSD, or both.  Medical records also note an ongoing diagnosis of "prolonged PTSD," which was first assigned in March 2010.

Prior to 2005, the Veteran submitted a number of lay statements detailing the accident that occurred in service which is recognized as the onset of the Veteran's current psychiatric condition.  The Board concedes the circumstances of this accident, and concedes that the Veteran developed a psychiatric condition as a result.

In February 2005, the Veteran's VA physicians submitted a letter indicating that the Veteran was being treated for both PTSD and schizoaffective disorder.  In March 2010, the Veteran had a positive PTSD screen.  

In April 2010, the Veteran testified at a travel board hearing.  At his hearing, he testified that two VA doctors diagnosed him with PTSD, and that he took medication prescribed by the VA to mitigate his symptoms.

In January 2011, the Veteran underwent a VA examination.  The examiner indicated that the Veteran had been treated for schizophrenia, schizoaffective disorder, and PTSD, and that he had been hospitalized twice for a psychiatric condition.  He noted that though the Veteran was diagnosed with PTSD, his treatment at the VA did not directly address PTSD, but was rather focused on his schizoaffective disorder.  The examiner also indicated that the medical records rarely mentioned symptoms of PTSD.  When addressing the Veteran's current contentions, the examiner conceded that the Veteran's psychiatric symptoms began occurring immediately after his traumatic event, but indicated that the symptoms did not meet the criteria for PTSD.  He noted that 

[the] Veteran attributes all maladies to this accident and repeatedly complains of 'the PTSD' in a routine and rehersed [sic] way (not a malingering or facticious prensntation [sic]) more of either a misunderstanding about this [diagnosis], from a possibly delusional stance about it, or as related to impaired understanding/cognitive functioning related to TBI; as his subjective report indicates he clearly does not meet the criteria for this disorder.

He concluded that the Veteran had psychotic symptoms, but though the Veteran was convinced that condition was PTSD, it was "clearly not the case based on his subjective report of symptoms."  The examiner noted that the Veteran's symptoms did not fulfill Criterion A, having a feeling of fear, helplessness, or horror during the traumatic event, and that he did not subjectively report enough symptoms on Cluster C, avoidance symptoms, to meet the DSM-IV criteria for PTSD.  Additionally, although the Veteran reported nightmares, he indicated that the nightmares centered on religious imagery, and not on any incidents of service.  He experienced delusions that were also related to religion.  The examiner discussed a note from Dr. B., documenting the Veteran's reports of flashbacks and nightmares related to his in-service incident.  However, it was noted that Dr. B. did not diagnose PTSD itself, but instead concluded that the Veteran had "aspects of PTSD."  The January 2011 VA examination report provides significant probative weight against the Veteran's claim.  

In June 2011, the Veteran's VA treatment providers noted that he blamed the medical conditions for which he was seeking treatment on "PTSD and infection."  He also indicated that he had an exacerbation of PTSD symptoms in January that had since resolved.  The Veteran noted that he thought a lot about an accident that occurred in service, which he attributed as a symptom of PTSD.  In July 2011, his VA physician noted that the Veteran had "aspects of PTSD," and that he had an organic brain syndrome.  The Veteran had a positive PTSD screen at that appointment.

In April 2012, the Veteran spoke to his VA physician and stated that he did not care what the conclusion of the VA examiner was, he had PTSD.  The diagnosis of PTSD was confirmed by his VA physician, along with an organic psychosis associated with traumatic brain injury.  In May 2012, he admitted frustration over his attempts to have the VA recognize his PTSD diagnosis.

In October 2013, the Veteran had a negative PTSD screen.

In July 2015, the Veteran underwent another VA examination.  At that examination, the examiner concluded that the Veteran's disability did not meet the DSM-5 criteria for PTSD, but that he did have another mental disorder diagnosis.  He noted symptoms of disturbance in motivation and mood, and persistent delusions or hallucination, but otherwise, the Veteran's disability met none of the other DSM-5 criteria for PTSD.  Because this case was not pending before the Agency of Original Jurisdiction on or after August 4, 2014, the use of the DSM-5 to show a diagnosis of PTSD is not appropriate.  See 79 FR 45,093, Updating References to the Diagnostic and Statistical Manual of Mental Disorders (DSM) to Reflect the Recently Updated Fifth Edition (August 4, 2014).  

However, an addendum opinion was completed in August 2015 by a different VA examiner, who addressed the DSM-IV.  In the addendum, the examiner noted an extensive review of the Veteran's claims file and concluded that his disability did not meet the criteria necessary for a PTSD diagnosis under either the DSM-IV or the DSM-5.  As rationale, the examiner discussed the Veteran's history of treatment, noting that the Veteran first reported flashbacks as a symptom of PTSD.  Additionally, though the Veteran's VA physicians diagnosed PTSD, there was no detailed documentation of a report of symptoms that met the DSM-IV criteria.  The examiner also noted that in October 2006, the Veteran's VA doctor noted that the Veteran reported no PTSD symptoms until reporting the flashbacks, and that he showed no intrusive thoughts about his trauma, no exaggerated startle response or hypervigilance, no sense of foreshortened future, no true avoidance behaviors, no true flashbacks, and no other PTSD symptoms that were not consistent with his separate psychiatric condition.  

The Board places great weight on the conclusions of the VA examiners' findings that the Veteran's disability picture does not meet the criteria necessary for a PTSD diagnosis under the DSM-IV.  The Veteran was diagnosed with PTSD by his treating VA physicians and VA must assume that those diagnoses met the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  However, in this case, the VA examiners' conclusions that the Veteran did not meet the criteria are given more probative weight because the Veteran's VA medical records do not show a comprehensive review of symptoms leading to the initial PTSD diagnosis, and the VA examiners discuss in detail how the Veteran's disability picture fails to meet specific aspects of the criteria necessary for a PTSD diagnosis under the DSM-IV, as discussed above.  Additionally, the Veteran's VA physicians are inconsistent in their diagnoses, sometimes noting only a diagnosis if schizoaffective disorder, while the VA examiners all separately concluded that the Veteran's symptoms did not meet the criteria for PTSD.  Because the VA examiners offer an in-depth analysis of symptoms, because they reviewed the Veteran's medical record prior to rendering their opinions, and because of the consistency of the conclusions across all three VA examiners, the evidence provided by the VA examiners outweighs the diagnosis of PTSD for the purposes of treatment.

On multiple occasions in treatment records, the Veteran refers to "his PTSD" and his frustration that the VA does not acknowledge a diagnosis.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to report on all his psychiatric symptoms.  However, the evidence of record does not show that he has the requisite medical training or experience to determine that his symptoms meet the diagnostic criteria of PTSD under the DSM-IV.  Further, a medical diagnosis of PTSD has long been required to establish service connection.  Young v. McDonald, 766 F.3d 1348, 1353-54 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify").  Therefore, his lay assertions are not competent.  

The Veteran's disability picture does not meet the criteria necessary for a diagnosis of PTSD under the DSM-IV.  This conclusion does not disrupt the Veteran's 100 percent disability rating for a separate service-connected psychiatric condition.  Because the preponderance of the evidence shows that the Veteran does not have PTSD, service connection must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).





ORDER

Service connection for PTSD is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


